The opinion of the court was delivered by
Wheeler, J.
Whether Osgood Parkhurst, the intestate, was under obligation to support his mother at any other place than on the farm where she and his father had lived, or not, he appears to have agreed with the plaintiff for her keeping, and to have promised to pay the plaintiff for it, and the plaintiff appears to have kept her on that promise, and that keeping was a sufficient consideration for his promise to pay for it. And the plaintiff appears to have provided for the care and sustenance necessary for her keeping without having any part of it from the intestate, hence the intestate had nothing to do about it but to pay for it what it was reasonably worth, according to the arrangement. How the plaintiff should pay Abigail for her services, or whether he should pay her at all, was nothing to the intestate, and does not concern his estate.
Judgment affirmed.